Citation Nr: 0304523
Decision Date: 04/14/03	Archive Date: 06/02/03

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  00-07 623	)	DATE APR 17, 2003
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio



ORDER

The following correction is made in a decision issued by the Board in this case on March 12, 2003:

The issue on the title page Entitlement to an initial compensable evaluation for weight loss, as secondary to Peroxicam (Feldene) is corrected to read Entitlement to an initial compensable evaluation for weight gain, as secondary to Peroxicam (Feldene).



	                        ____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans Appeals

Citation Nr: 0304523	
Decision Date: 03/12/03    Archive Date: 03/24/03

DOCKET NO.  00-07 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to an initial compensable evaluation for weight 
loss, as secondary to Peroxicam (Feldene).



WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse



ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel



INTRODUCTION

The veteran had verified active service from January March 
1974 to June 1980, from September 1981 to August 1989, and 
from February 1991 to February 1999.  Separation documents 
note a period of over five years unverified active service 
prior to March 1974.

These documents further reveal the veteran was awarded the 
Purple Heart on two occasions, and that he retired in 
February 1999 with 28 years of active federal service.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In March 2001, the Board remanded this claim for further 
development, including giving the veteran the opportunity to 
identify additional medical evidence and affording him an 
examination to determine the nature and etiology of his 
weight gain.  In August 2001, the RO requested further 
information from the veteran concerning his treatment.  He 
responded, in the same month, that he had no further medical 
evidence to submit.  In August 2001, an examination was 
conducted and the report is of record.  The Board finds that 
the RO has complied with the terms of the March 2001 Remand.  
See Stegall v. West, 11 Vet. App. 268 (1998).

The case is now again before the Board.


FINDING OF FACT

The veteran's service connected weight gain, secondary to 
Peroxicam (Feldene), is manifested by weight gain and 
fatigability.


CONCLUSION OF LAW

The criteria for an initial evaluation of 10 percent for 
weight gain, secondary to Peroxicam (Feldene), are met.  
38 U.S.C.A. § 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.31, 
4.119, Diagnostic Code 7999-7903 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4 (2002).  
When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In cases where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   However, 
since the present appeal arises from an initial rating 
decision which established service connection and assigned 
the initial disability evaluation, it is not the present 
level of disability which is of primary importance, but 
rather the entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7.

A June 1999 rating decision granted service connection for 
weight gain, secondary to Peroxicam (Feldene), based on the 
evidence then of record, which included service medical 
records and a December 1998 VA examination report.

Service medical records show that the veteran was prescribed 
Peroxicam (Feldene) at high dosages for treatment of knee 
problems.  Subsequently, he manifested pruritis, gastritis 
with associated bleeding and anemia, and weight gain that 
were found to be the result of Feldene overdose.

An October 1995 Aeromedical Summary shows that Feldene 
toxicity was first discovered in February 1995, after the 
veteran reported persistent, generalized pruritis.  Treatment 
was unsuccessful until the Feldene was discontinued.  
However, further manifestations associated with chronic use 
of the non-steroidal anti-inflammatory (NSAID) were then 
discovered:  clinical results showed findings of low 
hemoglobin and hematocrit, and iron deficiency anemia.  
Further testing revealed gastritis with associated bleeding, 
and the examiner diagnosed chronic iron deficiency anemia and 
Feldene toxicity/NSAID induced gastritis.  The report noted 
that the gastritis had resolved, but that the anemia 
persisted.  These records also show that the veteran was 
found to have gained weight, but this weight gain was also 
attributed to the overdose of Feldene.  An October 1996 entry 
in the service medical records indicates that the veteran's 
weight gain, given the time line, is related to metabolic 
changes secondary to Feldene.  The examiner noted that one 
would expect the weight gain to have resolved, but that the 
veteran had been on Feldene for over four years.  Hence, the 
period of time required for his metabolic rate to return to 
its previous level was unknown.  These findings are repeated 
in a February 1997 notation.

An Overweight Evaluation dated in February 1997 is also of 
record and indicates that weight gain, as well as the other 
reactions the veteran experienced upon taking Feldene, are 
known side effects of the medication.  In pertinent part, the 
physician states:

[The servicemember] was on Peroxicam 
(Feldene) at high dose for approximately 
4 years which has a known side effect of 
weight gain.  In addition to that weight 
gain he had several other reactions to 
the medication.  A search of available 
literature on the medication and data 
bases on the Internet show that while it 
is a know[n] side effect of the 
medication the time to take the weight 
off after stopping the medication is 
unknown.  The mechanism of weight gain 
appears to be due to a change in 
metabolic rate and there is no data that 
I have found relating to how long it will 
take for his metabolism to return to 
normal or if it will return to normal.

The physician concluded that the veteran had a valid medical 
reason for his overweight condition and his inability to 
loose weight.  He was on an appropriate diet and was by all 
indications following it.  He reported compliance with his 
aerobic exercise program, albeit with limitations imposed by 
degenerative joint disease in both knees, for which he had 
permanent profiles.  The prescribed treatment was considered 
adequate, and the physician observed that the length of time 
required to resolve the weight gain was undetermined.

The veteran's reports of medical history and examination at 
discharge, dated in November 1998, reflects complaints of 
weight gain and itching secondary to overdose of prescribed 
Feldene.  His weight measured 259 pounds at a height of 71-
1/2 inches, or nearly six feet.  The examiner diagnosed 
increased weight secondary to Feldene use, prescribed for 
osteoarthritis.  A review of the medical examination reports 
and body fat studies of record show the following weight 
measurements, at height of 72 inches:

Weight Measurements
Date
Weight
5/81
198
5/83
185
6/86
203
1/87
208
6/87
210
3/88
186
5/88
204, 203
5/89
211
12/90
200
3/91
214
5/91
214
3/92
200
6/93
227
6/94
236
8/95
253
5/96
265
3/97
255
6/98
259
11/98
259

The report of medical history dated in June 1993 indicates 
the veteran is taking no medication.  In June 1994, he 
reported being prescribed Feldene.

The VA examination report notes complaints of weight gain 
secondary to Feldene, prescribed for back and joint pain.  
The examiner observed the veteran was in excellent 
nutritional status and had a large body build.  There were no 
signs of thyromegaly.  The abdomen was soft, non-tender, and 
was normally active without rebound tenderness or 
organomegaly.  There were no findings of thyroid, pituitary, 
adrenal abnormalities or other affected systems.  The 
examiner diagnosed Feldene overdose resulting in gastro-
intestinal bleed, rash, and weight gain.  The examiner noted 
that this condition was "physician-caused" and indicated, 
specifically, that problems with weight gain as a result of 
the overdose persisted.

Based on this evidence, the RO, as noted above, granted 
service connection for weight gain, as secondary to the 
prescribed Feldene.  The RO assigned a noncompensable percent 
evaluation, effective from March 1999.

The veteran has appealed the assignment of a noncompensable 
evaluation.  In essence, he argues that he experiences 
fatigability due to his weight gain, and that he cannot do 
the physical activities he used to do, such as run or chase 
after his children.  He states that his weight, once stable 
at 223, continues to fluctuate approximately 252 to 274, or 
25 to 50 pounds above what it had been before he started 
taking the Feldene.

In August 2001, the veteran underwent further VA examination.  
The report shows the examiner reviewed the veteran's medical 
records.  The examiner noted that the veteran was first 
prescribed Feldene in 1991.  At that time, his weight was 220 
pounds.  The veteran reported that the medication worked so 
well that his physician increased the dosage.  He took the 
higher prescribed dosage for four years.  In 1995, he 
developed gastro-intestinal bleeding, swelling, itching, 
pruritis, and weight gain.  The veteran reported his weight 
increased to 300 pounds, dropped, and then increased again to 
250 pounds.  The examiner observed that the medical record 
reveals no diagnoses of any endocrine problems.  The veteran 
also complained of constipation, but noted he had had this 
condition most of his life, and reported that he quit smoking 
in 1993 with some weight gain.  He reported fatigability on 
overexertion, but identified no other mental, neurological, 
cardiovascular, or gastrointestinal symptoms.  No symptoms of 
cold or heat intolerance could be detected.  Pulse and blood 
pressure, eyes and vision were normal.  No tremor or myxedema 
was detected, and no residuals of thyroid disease could be 
found.  The examiner noted that the veteran appeared 
overweight, but presented no other obvious abnormalities.  
Rather, he was observed to be alert, oriented, and ambulatory 
in no acute distress.  He exhibited normal strength and no 
dyspnea.  His weight measured 281 pounds at a height of 72 
inches.  The examiner noted that an April 2001 VA examination 
report for Agent Orange showed the veteran weighed 278 
pounds.  The examiner diagnosed exogenous obesity not 
secondary to Feldene and offered the following statement:

Reviewing history, it clearly shows the 
veteran's weight was 220 prior to 
treatment with Feldene.  The Feldene dose 
was doubled.  The veteran took double 
amount of Feldene for four years.  
According to the veteran his weight 
remained stable during all those four 
years but then suddenly on the last six 
months of the four year treatment of 
Feldene, he developed GI bleeding, 
itching, rash and sudden gain weight with 
swelling of the body (the veteran weight 
gained because of edema but it was not 
really fat, in fact).  Then, when Feldene 
was discontinued, [h]e lost 50 pounds.  
His weight went down to 250 pounds.  He 
has not taken Feldene any more since 
1995.  ... the veteran weighed 271 pounds 
[on 11/30/98], then 04/20/01, 278, and 
presently, 281.

Above clearly shows that the sudden 
weight gain during the reactions of 
Feldene was secondary to edema.  But, the 
veteran's overall weight has been gradual 
(fat) since 1991.  In my opinion, this is 
exogenous type obesity (fat) following 
the national trend of obesity.  The 
veteran on the Agent Orange Examination 
showed some intolerance to glucose.  His 
father was a diabetic, one sister obese.

Therefore, following the side effects of 
Feldene, which included edema (with 
expected weight gain), itching, GI 
bleeding, he later on lost 50 pounds 
(resolution of edema) then he has had 
progressive weight gain (without taking 
Feldene) since 1998.

The current 0 percent rating was assigned under Diagnostic 
Code 7999-7903 for weight loss secondary to Peroxicam 
(Feldene) rated analogous to hypothyroidism (see 38 C.F.R. 
§ 4.27 (2002)).  A 10 percent evaluation for hypothyroidism 
contemplates fatigability, or; continuous medication required 
for control.  A 30 percent evaluation is warranted for 
fatigability, constipation, and mental sluggishness.  A 60 
percent evaluation is afforded for muscular weakness, mental 
disturbance, and weight gain.  A 100 percent evaluation is 
warranted for cold intolerance, muscular weakness, 
cardiovascular involvement, mental disturbance (dementia, 
slowing of thought, depression), bradycardia (less than 60 
beats per minute), and sleepiness.  38 C.F.R. § 4.119, 
Diagnostic Codes 7903.

After review of the evidence, the Board finds that the 
evidence supports the assignment of an initial evaluation of 
no greater than 10 percent for the time from March 1999 to 
the present.

The veteran has asserted he manifests symptoms such as 
fatigability and fluctuating, uncontrollable weight gain.  
The medical evidence reflects fluctuating weight from 214 
pounds to 281 pounds from March 1991 to August 2001, with 
weight fluctuating between 253 and 281 from August 1995-the 
year in which he discontinued the Feldene-to the most recent 
examination report in August 2001.  In addition, the veteran 
has consistently complained of fatigability.  The August 2001 
VA examination report reflects complaints of fatigability, 
albeit on overexertion, which the examiner appeared to find 
within the realm of normalcy.

The record presents two competing theories for the veteran's 
fluctuating weight gain.

Service medical records offer medical opinions that the 
veteran's weight gain is due to the overdose of Feldene.  
Moreover, these medical professionals further indicate that 
the cause of this weight gain is a disruption in the 
veteran's metabolic system, and that there is no way of 
telling when, or even if, this will resolve.  The examiner 
conducting the December 1998 VA examination appears to 
concur, stating specifically that the weight gain is due to 
the overdose of Feldene and that the veteran still exhibits 
problems with weight gain as a result.

In contrast, the August 2001 VA examination report contains 
an opinion indicating that any weight gain caused as a result 
of the Feldene would have been the result of edema, and would 
have resolved after the drug had been discontinued.

Notwithstanding the contradiction in the medical evidence of 
record, the Board notes that the veteran is service-connected 
for weight gain secondary to prescribed Feldene, as is amply 
supported by the medical evidence compiled during the 
veteran's active service and further supported in the 
conclusions of the December 1998 VA examination report.

Hence, the record presents a reasonable doubt as to whether 
the symptoms of weight gain and fatigability the veteran now 
experiences are due to yet-existing residuals of Feldene 
overdose.  The Board resolves the issue in favor of the 
veteran, and finds that the assignment of 10 percent 
evaluation for his weight gain, as secondary to Peroxicam 
(Feldene) is appropriate.  See 38 C.F.R. § 3.102.

A higher evaluation is warranted for symptoms of 
fatigability, constipation, and mental sluggishness, but the 
medical evidence does not reflect that the required 
manifestations are present or, where they are, they are not 
attributed to the in-service Feldene overdose.  Specifically, 
the medical evidence does reflect that the veteran complains 
of constipation, but the August 2001 VA examination report 
shows that the veteran did not attribute this to his Feldene 
overdose.  Rather, he stated he had had it most of his life.  
The examiner therefore observed that the constipation was not 
a new symptom.  In addition, the veteran has not complained 
of mental sluggishness and the medical evidence reflects no 
findings of mental abnormalities.  His mental assessment was 
found to be normal in the August 2001 VA examination.  The 
December 1998 VA examination reveals no orientation, memory, 
neurological, or psychiatric abnormalities.  

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Here, the Board finds no 
evidence of an exceptional disability.  The veteran has not 
required frequent treatment or hospitalization for his 
service-connected weight gain, as secondary to Peroxicam 
(Feldene).  Hence, the evidence cannot establish that the 
service-connected weight gain, alone, interferes markedly 
with his employment so as to make application of the 
schedular criteria impractical.  As a whole, the evidence 
does not show that the impairment resulting solely from 
weight gain, as secondary to Peroxicam (Feldene) warrants 
extra-schedular consideration.  

Accordingly, the Board concludes that the impairment 
resulting from this disability is adequately compensated by 
the initial 10 percent evaluation now granted.

VCAA.  There was a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002) redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
2000, as well as any claim not decided as of that date, such 
as the one in the present case.  38 C.F.R. § 3.159.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b).  There is 
no issue as to providing an appropriate application form or 
completeness of the application in this case.  In the 
circumstances of this case, the veteran has been advised of 
the applicable laws and regulations, and the evidence needed 
to substantiate his claim by a development letter dated in 
August 2001, and a the February 2000 statement of the case 
and November 2002 supplemental statement of the case.  In 
particular, the statement of the case and supplemental 
statement of the case informed the veteran of the evidence 
used to evaluate his service-connected disability.  In 
addition, this case was remanded for further development in 
March 2001.  The August 2001 development letter informed the 
veteran what evidence or information he had to submit and 
notified him that VA would assist in obtaining all relevant 
evidence in the custody of a federal department or agency.  
In August 2001, the veteran advised that he had no other 
evidence to submit.  Thus, VA's duty to notify has been 
fulfilled.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c)).  The record shows 
that the RO obtained the veteran's service medical records.  
In addition, the RO offered him the opportunity for 
additional examination and requested he identify any other 
sources of VA or private medical treatment, in compliance 
with the March 2001 Remand.  The veteran responded, in August 
2001, that he had no further evidence to submit.  The Board 
notes that the examiner conducting the August 2001 VA 
examination reported results from an April 2001 VA 
examination for Agent Orange, which does not appear to be of 
record.  However, the Board finds that it is not necessary to 
obtain this examination report for the following reasons.  
First, the examiner reported the veteran's weight measurement 
and history as reflected in the report.  Second, the veteran 
raises no complaints or issues that are not considered by the 
examiner in the subsequent, August 2001, report.  Finally, 
the Board is granting the veteran's claim.  And, while it 
could be argued that the April 2001 report should be obtained 
as evidence to support the next higher rating, the Board 
notes that it is highly unlikely that it would do so.  As 
explained above, the balance of the record, including the 
August 2001 report, which is subsequent in time to the April 
2001 report, simply does not demonstrate that the veteran 
either complains of or exhibits the symptomatology required 
for the next higher rating.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish his claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under Bernard 
v. Brown, 4 Vet. App. 384 (1993).


ORDER

Entitlement to an initial evaluation of 10 percent, and no 
greater, for weight gain, as secondary to Peroxicam 
(Feldene), is granted, subject to controlling regulations 
governing the award of monetary benefits.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 



